Citation Nr: 1634314	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Louise J. Smith (Individual Representative)


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1949 and from July 1958 to December 1967, to include service in the Republic of Vietnam.  He died in November 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the RO and Insurance Center in Philadelphia, Pennsylvania.

The appellant and her daughter presented testimony at a videoconference hearing before the undersigned in January 2015.  A hearing transcript is associated with the claims file.

The Board requested in March 2015 a medical opinion from a specialist with the Veterans Health Administration (VHA).  The May 2015 VHA opinion is associated with the claims file.  In July 2015, VA provided the appellant with a copy of the VHA medical opinion.

In September 2015, at the appellant's request, the Board remanded the appeal and directed the RO to readjudicate the appellant's claim in light of the May 2015 VHA opinion and any other new evidence submitted by the appellant.  It was noted that the appellant specifically indicated that she did not waive RO consideration of the evidence submitted in support of the claim since the last adjudication by the RO.  The Board further directed that, thereafter, if the benefit sought remained denied, the RO should provide the appellant (and representative) with a supplemental statement of the case (SSOC) before returning the appeal to the Board.

In October 2015, the RO readjudicated the appeal with consideration of all the evidence of record, to include the evidence submitted since the RO's prior adjudication, and denied the claim.  The appellant and her representative were issued an SSOC.

Subsequent to issuance of the October 2015 SSOC, the appellant and her representative submitted additional evidence without a waiver of consideration by the RO; and, thereafter, the appellant submitted an "SSOC Notice Response" dated in March 2016 wherein she checked the box indicating that she had no further evidence to submit and requesting return of the case to the Board for appellate consideration as soon as possible.  A Board letter dated in June 2016 requested clarification from the appellant as to whether she sought to waive consideration of the recent evidentiary submissions by the Agency of Original Jurisdiction (AOJ).  The appellant responded in July 2016 that she waived consideration in the first instance by the AOJ of the recent evidentiary submissions.  Therefore, referral to the AOJ for consideration is not warranted.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied in an unappealed rating decision dated in May 2007; the evidence received since that decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.
2.  The Veteran died in November 2006.  His death certificate lists the immediate cause of death as colon cancer.  No other conditions were listed as contributing to his death, and no autopsy was performed.

3.  Colon cancer is not attributable to the Veteran's period of service, to include alleged herbicide exposure; and colon cancer is not a disease presumptively associated with exposure to herbicide agents under the applicable law.

4.  The Veteran had no service-connected disabilities at the time of his death.


CONCLUSIONS OF LAW

1.  The May 2007 RO rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the appellant.  All relevant records have been associated with the claims file.  Generally, VA is not required to obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  Notwithstanding, the Board obtained a medical expert opinion from the Veteran's Health Administration in May 2015.  The Board finds the medical opinion adequately addresses the question presented and includes a complete rationale for that opinion.  VA provided the appellant with a copy of the expert medical opinion.  Also, VA provided the appellant a hearing on appeal before the undersigned VLJ.  The VLJ advised the appellant to submit medical evidence linking the Veteran's cancer with exposure to herbicide agents in Vietnam.

It is noted that the claim was remanded by the Board for consideration of additional evidence.  The AOJ subsequently considered and readjudicated the matter as requested.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.
II.  Claims to Reopen

The appellant seeks service connection for the cause of the Veteran's death.  The record shows that VA received an original application for VA death benefits in January 2007.  A death certificate shows that the Veteran died on November [redacted], 2006.  The immediate cause of death was colon cancer and there were no other causes of death of listed.  In a May 2007 rating decision, the RO denied the claim for service connection for cause of death because the evidence failed to show that the cause of his death was related to service, and because colon cancer is not a disease presumptively associated with exposure to herbicide agents under the applicable law.  The RO notified the appellant of the decision in a May 2007 letter.  No appeal was filed and that decision became final.

In March 2012, VA received another application for VA death benefits from the appellant.

Evidence considered at the time of the May 2007 denial of benefits included an April 2007 Memo of Unavailability of service treatment records (STRs); the Veteran's death certificate; private treatment records dated from October 2006 to November 2006; medical records of Dr. S.D. dated in May 2006; internet articles on cancers; medical records of Dr. E.B. dated January 2006; and medical records from Womack Army Medical Center dated 1998 to 2006.

Evidence received since the May 2007 final denial includes:  Photographs of the Veteran accompanied by a May 2013 statement from the appellant indicating that the Veteran's "feet actually did touch the ground" in Vietnam and he was exposed to Agent Orange; duplicate copy of the Veteran's death certificate; various correspondence from the appellant and her daughter indicating that the Veteran had Agent Orange exposure in Vietnam during military service; internet articles identifying the areas sprayed with herbicide agents in Vietnam, annotated by the Veteran's daughter ("My dad was in the areas colored in orange."); printouts of "Agent Orange Updates" from the internet regarding diseases linked to Agent Orange; excerpt of a November 2009 news article; a "buddy" statement from D.G. dated in November 2013 noting that he and the Veteran had flown missions to and from Vietnam during service that were sprayed with Agent Orange; copy of a non-precedential Board decision concerning a claim for service connection for the cause of death based on death from gallbladder cancer related to herbicide exposure; multiple copies of a VA report by Admiral A.R. Zumwalt, Jr., dated May 5, 1990 recommending that the VA Secretary extend presumptive service connection to Vietnam veterans exposed to Agent Orange with various forms of cancer including colon cancer; internet message board discussions on Agent Orange and colon cancer; news articles; sworn testimony from a hearing in January 2015; a May 2015 VHA medical expert opinion, which indicated that "there is currently inadequate/insufficient evidence in literature to determine whether an association exists between Agent Orange and colon cancer;" partial copy of an undated affidavit of Admiral Zumwalt in the U.S. District Court (Eastern District of New York), wherein he argues that scientific studies were manipulated or flawed to deny a link between Agent Orange and health effects; and printout of "VAntage Point" (VA's official blog) accessed February 8, 2016, on VA's award of compensation for prostate cancer for a Veteran exposed to Agent Orange while flying missions on C-123 aircraft previously used for spraying chemical defoliant in Vietnam.

Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Having carefully reviewed the recent evidentiary submissions, the Board finds that new and material evidence has been submitted to reopen the claim.  The appellant has presented evidence linking colon cancer and herbicide exposure.  Specifically, she presented the Admiral Zumwalt evidence that supports a connection between Agent Orange exposure in Vietnam and the development of certain cancers to include colon cancer, which is shown to be the cause of the Veteran's death.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record; cures a prior evidentiary defect; and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for the cause of death is granted.
III.  Service Connection for the Cause of Death

Compensation may be awarded for the cause of a veteran's death where the evidence shows that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Certain diseases have been determined to be associated with the use of herbicides in Vietnam (Agent Orange) and VA regulations identify those disease that are presumptively associated with herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e).  Colon cancer is not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

In this case, the Veteran died in November 2006.  His death certificate lists the immediate cause of death as colon cancer.  No other conditions were listed as contributing to his death, and no autopsy was performed.  The Veteran had no service connected disabilities at the time of his death.

Having carefully reviewed the evidence of record, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.  The Veteran died of colon cancer.  The more persuasive evidence of record shows that colon cancer is not attributable to the herbicide exposure in service, and colon cancer is not a disease presumptively associated with exposure to herbicide agents under the applicable law.

The appellant submitted evidence that appears intended to prove the Veteran was in Vietnam and exposed to herbicide exposure.  This evidence includes photographs of the Veteran accompanied by a May 2013 statement from the appellant indicating that the Veteran's "feet actually did touch the ground" in Vietnam and he was exposed to Agent Orange; various correspondence from the appellant and her daughter indicating that the Veteran had Agent Orange exposure in Vietnam during military service; internet-based articles indicating herbicide sprayed areas in Vietnam annotated by the Veteran's daughter ("My dad was in the areas colored in orange."); and a "buddy" statement from D.G. dated in November 2013 noting that he and the Veteran had flown missions to and from Vietnam during service that were sprayed with Agent Orange.  This evidence is not probative as it does not address the etiology of the Veteran's colon cancer, the seminal inquiry in this case.

The Board has considered the internet-based evidence and copies of news articles addressing herbicide exposure and cancers.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

Here, the internet-based evidence is generic in nature, and the articles individually or collectively do not indicate that a positive etiologically relationship has been established between the Veteran's colon cancer and herbicide exposure.  Also, the evidence is not accompanied by the opinion of any medical expert.  The evidence is insufficient to establish a favorable medical nexus opinion between the Veteran's colon cancer and service, to include herbicide exposure.  The Board, therefore, finds that the evidence has little probative value in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In regards to the copy of a non-precedential Board decision submitted by the appellant, the Board notes that the decision is non-precedential in nature and, moreover, involves a distinctly different factual background insofar as the claimant in that case had gallbladder cancer (not colon cancer) and there was supporting medical evidence linking that veteran's cancer to herbicide exposure.  Therefore, this evidence has no probative value in the appellant's appeal.

The Board has considered the May 1990 Admiral Zumwalt report (recommending that the VA Secretary extend presumptive service connection to Vietnam Veterans exposed to Agent Orange with various forms of cancer including colon cancer) and the affidavit of Admiral Zumwalt in the District Court (he argued that scientific studies were manipulated or flawed to deny a link between Agent Orange and health effects).  The Board finds that this evidence is probative of whether there is generally a causal relationship between herbicide exposure and colon cancer.  However, the May 2015 VA medical expert opinion is more probative because it pertains specifically to the Veteran, including his health history, unlike the Zumwalt evidence.  Also, the VA medical expert opinion is more probative because the preparer is a physician and assistant professor of hematology and oncology who reviewed the Veteran's claims file and relevant medical studies, considered the Veteran's medical history, and provided a complete medical rationale for his opinion.  The examiner referenced five sources in support of his opinion, and provided an explanation of what is known about the development of colon cancer.  The examiner stated that cancers of the esophagus, stomach, pancreas, colon, and rectum have been extensively studied in Vietnam Veterans, occupational groups with herbicide exposure, and people exposed to dioxins.  The studies have yielded a fairly consistent pattern of no association between these exposures and any GI (gastrointestinal) cancer.  It is noted that the May 2015 VA medical expert opinion indicated that "there is currently inadequate/insufficient evidence in literature to determine whether an association exists between Agent Orange and colon cancer."  

On balance, the weight of the evidence is against the claim for service connection for the cause of the Veteran's death.  While the appellant may believe that colon cancer should be a presumptive disorder, as does Admiral Zumwalt per his report and affidavit, the applicable law does not afford presumptive service connection for colon cancer.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  Moreover, the Board notes that the appellant has not been precluded from establishing her case on a direct basis; but she has not provided evidence specifically linking the Veteran's colon cancer, the cause of death, to herbicide exposure in service.  The VLJ noted at the January 2015 hearing that exposure to herbicide agents is conceded, but colon cancer was not a presumptive is disease associated with herbicide exposure and advised the appellant to obtain a medical opinion supporting her theory of entitlement.  No supporting medical opinion was obtained and, although VA undertook efforts to assist the appellant in substantiating her claim by obtaining a medical opinion on her behalf, the VA medical opinion obtained did not link the Veteran's cause of death to herbicide exposure.

The Board has considered the appellant's statements and the January 2015 sworn testimony.  However, neither the appellant nor her daughter are competent to link the cause of the Veteran's death to service or herbicide exposure as they lack the requisite medical expertise.  The etiology of colon cancer is complex, particularly when it involves allegations that it is related to herbicide agents.  This is a medical matter, requiring medical training and expertise, thus not susceptible to lay opinion.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, this evidence has diminished probative value.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.

The Board acknowledges the appellant's recent request to "take into consideration the first 6 years (2006 - 2012) that I didn't get any monies due to the mishandling of the VA rep from Ft. Brag that didn't fill out my paperwork properly."  See Correspondence (July 2016).  However, the timing of the filing for the benefits sought here have no bearing on basic entitlement to the benefit sought.  Notwithstanding, the Board has fully considered all the evidence of record to include that evidence for the period of time reference by the appellant.


ORDER

The petition to reopen the previously denied claim for service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


